                                                                                                                     J
                                                                                                                  ~ .
                                                                                                                   ~ ►
                                                                                                                  , ~
                                                                                                            ,',
     1
     2                                                                                                       ,;
                                                                                                              ,'
     3
     4
     5
                                                                                                             .:'
     6                                                                                                            ~t


                                                                                                                  ~~ .•~
     7
                                                                                                                  ;~
     8                                 UNITED STATES DISTRICT COURT
     9                                CENTRAL DISTRICT OF CALIFORNIA
10
11 ~ UNITED STATES OF AMERICA,                                 Case No. SA CR 17-00186-DOC                             .'
12                               Plainriff,                    ORDER OF DETENTION AFTER
                                                               HEARING [Fed. R. Crim. P. 32.1(a)(6);18
13                                                             U.S.C. . § 3143(a)]
                                 v.
                                                                                                              .,
14
         LOREN MICHAEL BALDWIN,
15
16                              Defendant.

17 '                                                                                                         . ,
18              The defendant having been arrested in this District pursuant to a warrant issued by
19       the United States District Court for the Central District of California, for alleged violations
20       of the terms and conditions of his supervised release; and
                                                                                                            .., ,
21              The Court having conducted a detenrion hearing pursuant to Federal Rule of                  ,,~ ~.
22       Criminal Procedure 32.1(a)(6) and 18 U.S.C. § 3143(a),                                             :~' ,

23              The Court finds that:                                                                       ,t ,
                                                                                                             ~~        A


24       A.     (X) The defendant has not met his burden of establishing by clear and convincing              ,~ .
                                                                                                              •}
25              evidence that he is not likely to flee if released under 18 U.S.C. § 3142(b) or (c). This
26              finding is based on:                                                                        ,;
27              Prior violations; instant allegations; substance abuse history; no bail resources.
f►              and



                                                                                                            .. .
                                                                                                          ti ,
                                                                                                          ~~




 1    B.   ( X)The defendant has not met his burden ofestablishing by clear and convincing
 ~a            evidence that he is not likely to pose a danger to the safety of any other person or the
 3             community if released under 18 U.S.C. § 3142(b) or (c). This finding is based on:
 4             Criminal history;prior violations; instant allegations.
 5          IT THEREFORE IS ORDERED that the defendant be detained pending further                         ~.
 6    proceedings.                                                                                        ,.'..

 7                                                                                                            r



 8    Dated:         Ju ~7 ~ ZOLI
 9
10
                                                               Lv u ~L,ti~ r.                                 .,
11                                                             United States T
12
                                                                                                          i
13
14
15                                                                                                        ,,.
16
17
18
19                                                                                                        .~ ,
20
                                                                                                           • ;.
21                                                                                                            ~•
                                                                                                             .;
22
23
                                                                                                          ~ ~
24
25                                                                                                        : .:
26                                                                                                        • ,.
                                                                                                           r .
2/                                                                                                            ;.
28
                                                                                                           ~ ;
                                                          2

                                                                                                          ~`
